DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 01/13/2021. 
Claims 1-6 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tawara (JP 2015166559), hereinafter “Tawara” in view of Glugla et al. US 2015/0167576 hereinafter Glugla et al.
Regarding Claim 1, 
Tawara discloses:
A control device (80; Fig 1) for an internal combustion engine (1; Fig 1), the internal combustion engine (1; Fig 1) including: 
a fuel injection valve (16; Fig 1) that injects fuel directly into a combustion chamber (8; Fig 1) (¶0082), 
an ignition device (11; Fig 1) provided in the combustion chamber (8; Fig 1); and 
a catalyst (70; Fig 1) provided in an exhaust passage (15; Fig 1), 
the control device (80; Fig 1) comprising 
an electronic control unit configured to: 

calculate a first injection amount of the fuel at a predetermined time interval and calculate a second injection amount of the fuel at the second crank angle (¶¶0041-0048); and 
Tawara fails to explicitly disclose:
control the fuel injection valve such to inject during one cycle the first injection amount of the fuel at the first crank angle and to inject an additional injection before ignition when the second injection amount calculated at the second crank angle is greater than the first injection amount due to retardation of the ignition timing, an amount of fuel injected in the additional injection being equal to a difference between the second injection amount and the first injection amount. 
Glugla et al. teach:
control the fuel injection valve such to inject during one cycle the first injection amount () of the fuel at the first crank angle and to inject an additional injection (324; Fig 3) before ignition () when the second injection amount calculated at the second crank angle is greater than the first injection amount due to retardation of the ignition timing (¶¶0049, 0055-0056 “A timing and ratio of the first, second, and third injections may be based on spark ignition timing. For example, a ratio of the second compression stroke injection relative to the first intake stroke injection may be increased and a timing of the second compression stroke injection may be moved closer to TDC as spark timing is retarded from MBT.”; “An engine controller is configured to provide fuel to the cylinder as a first intake stroke injection, depicted at 322 and a second compression stroke injection, depicted at 324. The first intake stroke injection 322 may include a first amount of fuel that is direct injected at a first timing during the intake stroke. The second compression stroke injection may include a second amount of fuel that is direct injected at a second timing during the compression stroke. Thus, during the cold-start, a larger portion of the injection may be delivered in the compression stroke as compared to the intake stroke.”) to improve engine cold start performance without raising exhaust particulate matter emissions and degrading combustion stability (¶¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tawara by controlling the fuel injection valve to inject during one cycle the first injection amount of the fuel and to inject an additional injection before ignition when the second injection amount calculated at the predetermined crank angle is increased due to retardation of the ignition timing as taught by Glugla et al. to improve engine cold start performance without raising exhaust particulate matter emissions and degrading combustion stability (¶¶).
The combination of references fail to explicitly disclose:
an amount of fuel injected in the additional injection is equal to a difference between the second injection amount and the first injection amount.
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05 II A).  
Glugla et al. teach that an amount of fuel injected in an additional injection in relation to an amount of fuel injected in a first injection amount may be adjusted by a controller to improve engine cold start performance without raising exhaust particle matter emissions and degrading combustion stability (¶¶0049, 0055-0056 “A timing and ratio of the first, second, and third injections may be based on spark ignition timing. For example, a ratio of the second compression stroke injection relative to the first intake stroke injection may be increased and a timing of the second compression stroke injection may be moved closer to TDC as spark timing is retarded from MBT.”; “An engine controller is configured to provide fuel to the cylinder as a first intake stroke injection, depicted at 322 and a second compression stroke injection, depicted at 324. The first intake stroke injection 322 may include a first amount of fuel that is direct injected at a first timing during the intake stroke. The second compression stroke injection may include a second amount of fuel that is direct injected at a second timing during the compression stroke. Thus, during the cold-start, a larger portion of the injection may be delivered in the compression stroke as compared to the intake stroke.”) to improve engine cold start performance without raising exhaust particulate matter emissions and degrading combustion stability (¶¶).  Thus, Glugla et al. teach that an amount of fuel injected in an additional injection in relation to an amount of fuel injected in a first injection amount is a result effective variable to mitigate particulate matter emission increases and maintain combustion stability to improve engine cold start performance in that increasing the second injection amount relative to the first injection amount improves engine cold start performance by mitigating particulate matter emission increases and maintaining combustion stability.  
the combination of references to utilize an amount of fuel injected in the additional injection equal to a difference between the second injection amount and the first injection amount since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation.
Regarding Claim 3, 
The combination of references further disclose:
wherein the electronic control unit is configured to set a timing of additional injection to the predetermined crank angle when an operating condition of the internal combustion engine is in a catalyst overheat warning range where the injection amount is increased when the ignition timing is retarded (Tawara: ¶¶0008-0011, 0070-0071) . 
Regarding Claim 4, 
The combination of references further disclose:
wherein when the additional injection due to retardation of the ignition timing is included in the first injection amount calculated at the predetermined time interval, the electronic control unit is configured to inject the fuel including the additional injection and not to perform the additional injection during the one cycle (Tawara: ¶¶0065-0069). 
Regarding Claim 6, 
The combination of references further disclose:
wherein the catalyst overheat warning range is determined based on a load factor and a rotational speed (Tawara: ¶¶0030, 0081; “the estimated temperature of the catalyst 70 was computed based on the organization revolving speed NE, the rate KL of enging load, etc.”).
Allowable Subject Matter
Claims 2 and 5 allowed.
Response to Arguments
Applicant’s arguments (See Pages 5-8 filed on 12/14/20), with respect to Claim 1 under 35 U.S.C. §103 have been considered are not persuasive
Regarding Claim 1, Applicant presents the following arguments (See Pages 5-8 filed on 12/14/20)
Applicants respectfully traverse the rejection of Claims 1, 3-4, and 6 under 35 U.S.C. § 103 as unpatentable over Tawara in view of Glugla. 
Amended independent Claim 1 recites: 
A control device for an internal combustion engine, the internal combustion engine including: a fuel injection valve that injects fuel directly into a combustion chamber; an ignition device provided in the combustion chamber; and a catalyst provided in an exhaust passage, the control device comprising: an electronic control unit configured to: calculate an ignition timing at a second crank angle before a compression top dead center that is closer to the compression top dead center than a first crank angle; calculate a first injection amount of the fuel at a predetermined time interval and calculate a second injection amount of the fuel at the second crank angle; and control the fuel injection valve to inject during one cycle the first injection amount of the fuel at the first crank angle and to inject an additional injection before ignition when the second injection amount calculated at the second crank angle is greater than the first injection amount due to retardation of the ignition timing, an amount of fuel injected in the additional injection being equal to a difference between the second injection amount and the first injection amount. 
Turning now to the cited art, the outstanding Office Action on page 5 acknowledges that Tawara fails to disclose an electronic control unit configured to control the fuel injection valve to inject during one cycle the first injection amount of the fuel at the first crank angle and to inject an additional injection before ignition when the second injection amount calculated at the second crank angle is greater than the first injection amount due to retardation of the ignition timing, an amount of fuel injected in the additional injection being equal to a difference between the second injection amount and the first injection amount. 
Applicants respectfully submit that Glugla fails to remedy the deficiencies discussed above regarding Glugla with respect to amended independent Claim 1. 
Glugla at paragraph [0029] states: [D]uring an engine cold-start, combusting a first amount of gaseous fuel during one or more of an intake stroke and a compression stroke of a first combustion event, and then combusting a second amount of gaseous fuel during a power stroke of the first combustion event. Herein, a ratio of the first amount to the second amount is 
Moreover, Glugla at paragraph [0036] states: When using a combination of intake stroke and compression stroke injections, more of the first fuel amount may be delivered later into the compression stroke as the exhaust catalyst heating need increases. Specifically, at 208, a larger portion of the first fuel amount may be delivered in the compression stroke as the exhaust catalyst temperature estimated during the engine cold-start decreases. For example, 10% of the first fuel amount may be delivered as an intake stroke injection while a remaining 90% of the first fuel amount may be delivered as a compression stroke injection. As another example, 20% of the first fuel amount may be delivered as an intake stroke injection while a remaining 80% of the first fuel amount may be delivered as a compression stroke injection. In some embodiments, the portion of the first fuel amount delivered in the intake stroke relative to the compression stroke (split ratio) may be dependent on engine hardware, such as fuel injector capacity. 
Furthermore, Glugla at paragraphs [0037]-[0038] states: In one example, the first fuel amount may be adjusted to produce a lean air-fuel ratio. Then, a second amount of fuel injected during the power stroke (the post injection) may be adjusted to compensate for the leaner air fuel ratio and produce an overall stoichiometric (or slightly rich) air-fuel ratio. Adjusting the second amount of fuel is discussed further below at 212 In alternate embodiments, the first fuel amount may be based on a gaseous fuel amount producing a stoichiometric air-fuel ratio. 
Therefore, Glugla describes that the ratio of the first fuel amount 322, 324 and the second fuel amount 326 is adjusted so that the entire combustion air-fuel ratio is maintained at the target air-fuel ratio. Further, Glugla describes that the intake stroke injection 322 and the compression stroke injection 324, which are the first fuel amount, are distributed so that most of the first fuel amount become the compression stroke injection 324 in order to promote catalyst warm-up. 
Thus, Glugla fails to disclose "the difference between the first injection amount calculated at a predetermined time interval and the second injection amount calculated at a predetermined crank angle is injected an additional injection before ignition" recited in amended independent Claim 1. 
Accordingly, Applicants respectfully request the rejection of Claims 1, 3-4, and 6 under 35 U.S.C. § 103 be withdrawn. 
For the reasons discussed above, no further issues are believed to be outstanding in the present application, and the present application is believed to be in condition for formal allowance. Therefore, a Notice of Allowance for the pending claims is earnestly solicited. 

The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, in support of Applicant’s arguments that the Glugla et al. (US 2015/0167576) reference does not teach the limitation “an electronic control unit configured to control the fuel injection valve to inject during one cycle the first injection amount of the fuel at the first crank angle and to inject an additional injection before ignition when the second injection amount calculated at the second crank angle is greater than the first injection amount due to retardation of the ignition timing,”  Applicant cites several paragraphs (¶¶) from the Glugla et al. that were not cited in the office action of record in support of the rejection.  [Examiner Note: ] Applicant further mischaracterizes the rejection of record and states that the first fuel amount is represented by reference numerals 322, and 324 and the second fuel amount is represented by reference 326.  This is incorrect as the rejection of record clearly represents these injection amounts as follows: first injection amount (); additional injection (324; Fig 3).  Applicant then proceeds to make a conclusory statement that the Glugla reference does not teach the limitation without explaining why the cited portions of the reference fail to teach the limitation as claimed.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The examiner proceeds infra with a bona fide attempt to properly respond to each argument raised by the applicant. 
In the rejection of record, as updated, the Glugla et al. reference clearly shows control of the fuel injection valve such to inject during one cycle the first injection amount () of the fuel at the first crank angle and to inject an additional injection (324; Fig 3) before ignition () when the second injection amount calculated at the second crank angle is greater than the first injection amount due to A timing and ratio of the first, second, and third injections may be based on spark ignition timing. For example, a ratio of the second compression stroke injection relative to the first intake stroke injection may be increased and a timing of the second compression stroke injection may be moved closer to TDC as spark timing is retarded from MBT.”; “An engine controller is configured to provide fuel to the cylinder as a first intake stroke injection, depicted at 322 and a second compression stroke injection, depicted at 324. The first intake stroke injection 322 may include a first amount of fuel that is direct injected at a first timing during the intake stroke. The second compression stroke injection may include a second amount of fuel that is direct injected at a second timing during the compression stroke. Thus, during the cold-start, a larger portion of the injection may be delivered in the compression stroke as compared to the intake stroke.”) which clearly corresponds to the language of Claim 1 as amended.
Furthermore, Examiner has noted that in reference to the limitation “an amount of fuel injected in the additional injection is equal to a difference between the second injection amount and the first injection amount” that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05 II A).  
Glugla et al. teach that an amount of fuel injected in an additional injection in relation to an amount of fuel injected in a first injection amount may be adjusted by a controller to improve engine cold start performance without raising exhaust particle matter emissions and degrading combustion stability (¶¶0049, 0055-0056 “A timing and ratio of the first, second, and third injections may be based on spark ignition timing. For example, a ratio of the second compression stroke injection relative to the first intake stroke injection may be increased and a timing of the second compression stroke injection may be moved closer to TDC as spark timing is retarded from MBT.”; “An engine controller is configured to provide fuel to the cylinder as a first intake stroke injection, depicted at 322 and a second compression stroke injection, depicted at 324. The first intake stroke injection 322 may include a first amount of fuel that is direct injected at a first timing during the intake stroke. The second compression stroke injection may include a second amount of fuel that is direct injected at a second timing during the compression stroke. Thus, during the cold-start, a larger portion of the injection may be delivered in the compression stroke as compared to the intake stroke.”) to improve engine cold start performance without raising exhaust particulate matter emissions and degrading combustion stability (¶¶).  Thus, Glugla et al. teach that an amount of fuel injected in an additional injection in relation to an amount of fuel injected in a first injection amount is a result effective variable to mitigate particulate matter emission increases and maintain combustion stability to improve engine cold start performance in that increasing the second injection amount relative to the first injection amount improves engine cold start performance by mitigating particulate matter emission increases and maintaining combustion stability.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of references to utilize an amount of fuel injected in the additional injection equal to a difference between the second injection amount and the first injection amount since it has been 
Therefore, the rejection of the amended claim, clearly reads on the claim because an additional injection (324; Fig 3) clearly occurs before ignition () when the second injection amount calculated at the second crank angle is greater than the first injection amount () due to retardation of the ignition timing (See at least Glugla et al: ¶¶0049, 0055-0056).  Additionally, in  reference to the limitation “an amount of fuel injected in the additional injection is equal to a difference between the second injection amount and the first injection amount”, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP 2144.05 II A).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glugla (US 20160222899) discloses a control device (12; Fig 2) for an internal combustion engine (10; Fig 2), the internal combustion engine including:  a fuel injection valve (166; Fig 2) that injects fuel directly into a combustion chamber (14; Fig 2), an ignition device (192; Fig 2) provided in the combustion chamber (14; Fig 2); and a catalyst (30; Fig 1) (178; Fig 2)  (¶¶0031) provided in an exhaust passage (18; Fig 1) (148; Fig 2), and being capable of performing additional injection in addition to regular injection (¶¶0041), 
Mitsuishi (JP 2009019521) discloses a control device to restrain overheating of a catalyst having a control device (80; Fig 1) for an internal combustion engine (1; Fig 1), the internal combustion engine including: a fuel injection valve (16; Fig 2) that injects fuel directly into a combustion chamber, an ignition device (11; Fig 2) provided in the combustion chamber (8; Fig 2); and a catalyst (70; Fig 1) provided in an exhaust passage (15; Fig 1), and 
Ichise et al. (US 20050109020) disclose a catalyst overheat prevention control device (30; Fig 1) for an internal combustion engine (1; Fig 1), the internal combustion engine including: a fuel injection valve (3; Fig 1) that injects fuel directly into a combustion chamber, an ignition device (6; Fig 1) provided in the combustion chamber (11; Fig 1); and a catalyst (9; Fig 1) provided in an exhaust passage (7; Fig 1)
Kondo et al. (US 20150128567) disclose a catalyst protection device including: a base increase value calculation unit calculating a base increase value that is a base value of an increase value of a fuel injection amount injected by a fuel injection valve included in the internal combustion engine in order to cool the catalyst when the current bed temperature exceeds a predetermined determination value; a compensator acquiring a corrected increase value by correcting the base increase value using a reduction coefficient that is calculated by incorporating a value of a target bed temperature set to a value strictly lower than the determination value; and an injection amount increasing unit selecting any one of the base increase value and the corrected increase value. When 
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/           Examiner, Art Unit 3747